724 S.E.2d 920 (2012)
Alvin L. BESS
v.
COUNTY OF CUMBERLAND, Board of Commissioners, North Carolina and James Martin, James Lawson, Tomas Lloyd, Richard Heicksen, individually.
No. 85A12.
Supreme Court of North Carolina.
April 12, 2012.
Phyllis P. Jones, Assistant County Attorney, for Cumberland County, et al.
Alvin Bess, for Bess, Alvin L.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff-Appellant on the 28th of February 2012 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex Mero Motu by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the petition filed on the 14th of March 2012 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*921 "Denied by order of the Court in conference, this the 12th of April 2012."